DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 04/13/2021 have been considered by the examiner.

Response to Amendment

Entry of Amendments

Claim(s) 1-3, 8-9 and 17-18 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to new reference(s) and/or ground(s) being used in the current rejection.
For further details see rejections/objections for claim(s) 1-7 and 9-20 herein.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj et al (US 5345599; hereinafter Paulraj) in view of Mazumder et al. (US 20130342254).
Regarding claim 1, Paulraj teaches in figure(s) 1-7 An apparatus for delaying a signal, the apparatus comprising: 
a splitter circuit (signal splitter 34, tx/rx antennas; figure 1) comprising an input (high bandwidth source signal 20; figures 1,3) and N outputs (split signal @ 52 or @ tx 36 or  @rx antenna1 signal 78; split signal @ 56 or @ tx 40 or  @rx antenna signal 82; figures 1,4,5-6), wherein: 
N is at least two, and 

    PNG
    media_image1.png
    640
    508
    media_image1.png
    Greyscale

(clm. 3 - means for splitting said information signal into a plurality of information sub-signals, each sub-signal having a bandwidth no greater than said bandwidth of said frequency channel) is configured to receive an input signal (high bandwidth source signal 20; figures 1,3) having a plurality of consecutive data edges (col. 6 lines 50-55 :- source data stream (20) refers to any digital or analog signal generated by source equipment and which is to be transmitted to a plurality of receivers in the service area implies consecutive data edges) having a first data rate (col. 7 lines 1-10 :- a high data rate signal; signal (20) with a frequency bandwidth in excess of the channel bandwidth (B) i.e. > B; col. 7 lines 15-25 :- a high data rate signal) at the input and to generate N split signals at the respective outputs (split signal @ 52 or @ tx 36 or  @rx antenna1 signal 78; split signal @ 56 or @ tx 40 or  @rx antenna signal 82; figures 1,4,5-6), each of the N split signals having a data rate (col. 7 lines 1-10 :- signal splitter (34) into d signal components (52,56), each with frequency bandwidth less than or equal to B) that is less than the first data rate (>B); and 
a delay circuit (@ receiving station with 84,88,92,98 with delay elements 110, 114 or transmission delays; figures 5-6) that comprises N adjustable (col. 8 lines 25-35 :- multitap tapped delay line filters (110,112,114,116) with adjustable weights and whose outputs arc then added in summers (140,142). to yield the d desired outputs) delay (corresponding rx paths with delay elements (110,112), (114,116); figure 6), each delay configured to receive a respective split signal and generate a delayed split signal (filter output 1 …filteroutput d or signal 90; figure 6), the delay circuit configured to generate a delayed signal (combined output bitstream 100; figure 5), wherein the (estimated source signal with transmission & processing delay; figures 1,5).
Paulraj does not teach explicitly N adjustable delay paths.
However, Mazumder teaches in figure(s) 1-8 N adjustable delay paths (adjustable delay paths 310, 144 with delay adjust signal DELADJ). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having N adjustable delay paths as taught by Mazumder in order to provide adjustable delay "a signal path having a minimum forward path delay, wherein the signal path is configured to adjust the minimum forward path delay based at least in part on a selected latency and a propagation delay of the minimum forward path delay" (abstract of Mazumder).

Regarding claim 2, Paulraj in view of Mazumder teaches the apparatus of claim 1, 
Mazumder additionally teaches in figure(s) 1-8 wherein: the delay circuit comprises a combiner circuit (148 CMDDEL; figure 3) configured to generate the delayed signal (output signal of 1489) based on the N delayed split signals (split signals @CMDBUFD).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having generate N delayed split signal as taught by Mazumder in order to provide "a signal path having a minimum forward path delay, wherein the signal path is configured to adjust the minimum forward path delay based at least in part on a selected latency and a propagation delay of the minimum forward path delay" (abstract of Mazumder).

Regarding claim 4, Paulraj teaches in figure(s) 1-7 the apparatus of claim 1, wherein N is two (high rate source signal being split into multiple low rate signals which are sent to the transmitting stations includes two or more), and wherein each of the N split signals has a data rate that is half of the first data rate (low data rates less than B includes half of >B).

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Mazumder, and further in view of Aleksandrowicz et al. (US 9805822).
Regarding claim 3, Paulraj in view of Mazumder teaches the apparatus of claim 2, 
Paulraj does not teach explicitly wherein the combiner circuit comprises an XOR gate.
However, Aleksandrowicz teaches in figure(s) 1-2 wherein the combiner circuit comprises an XOR gate (XOR 56; figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein the combiner circuit comprises an XOR gate as taught by Aleksandrowicz in order to provide "adaptive delay circuit is configured to receive an input clock signal, to further receive a delay setting that specifies first and second delays, and to generate first and second delayed versions of the input clock signal that are delayed relative to the input clock signal by the first and second delays" (abstract).
 
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Ridel et al. (US 20090196313).
Regarding claim 9, Paulraj teaches in figure(s) 1-7 a method for delaying a signal, comprising: 
receiving, with a splitter circuit (signal splitter 34, tx/rx antennas; figure 1), an input signal (high bandwidth source signal 20; figures 1,3) having a plurality of consecutive rising and falling edges (col. 6 lines 50-55 :- source data stream (20) refers to any digital or analog signal generated by source equipment and which is to be transmitted to a plurality of receivers in the service area implies consecutive rising and falling edges) at a first data rate (col. 7 lines 15-25 :- a high data rate signal; signal (20) with a frequency bandwidth in excess of the channel bandwidth (B) i.e. > B); 
generating, with the splitter circuit (34), a first split signal (split signal @ 52 or @ tx 36 or  @rx antenna1 signal 78; figures 1,4,5-6) having a plurality of rising and falling edges at a second data rate (frequency bandwidth equal to B; d low rate data streams), and a second split signals (split signal @ 56 or @ tx 40 or  @rx antenna signal 82; figures 1,4,5-6) having a plurality of rising and falling edges at a data rate (frequency bandwidth less than B), wherein the second (=B) and data rates (<B) are less than the first data rate (>B); 
generating, at a delay circuit (@ receiving station with 84,88,92,98 with delay elements 110, 114 or transmission delays; figures 5-6), a delayed signal (combined output bitstream 100) based on the first and second split signals (rx input signals), wherein the delayed signal comprises the plurality of consecutive rising and falling edges of the input signal with a delay (estimated source signal with transmission & processing delay; figures 1,5).
Paulraj does not teach explicitly third data rate.
However, Ridel teaches in figure(s) 1-4 third data rate (para. 8 - multiple respective demodulators operating at second data rates; figure 1) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having third data rate as taught by Ridel in order to provide adjustable delay " A method for communication includes receiving a composite signal, which carries data at a first data rate and includes multiple sub-signals that are interleaved in a time domain  sub-signals are demodulated using multiple respective demodulators operating at second data rates that are lower than the first data rate so as to generate respective output data streams" (abstract).

Regarding claim 10, Paulraj teaches in figure(s) 1-7 the method of claim 9, wherein the second and third data rates each is half of the first data rate (low data rates less than B includes half of >B).

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Ridel, and further in view of Aleksandrowicz et al. (US 9805822).
Regarding claim 15, Paulraj in view of Ridel teaches the method of claim 9, 
Paulraj does not teach explicitly wherein generating the delayed signal comprises: delaying the first and second split signals by a programmable amount; and combining the first and second delayed split signals.
However, Aleksandrowicz teaches in figure(s) 1-2 wherein generating the delayed signal comprises: delaying the first (first selected 32 delay taps for OUT1; figure 1) and second (second selected 32 delay taps for OUT2) split signals (32 TAPs delay output) by a programmable amount (programmable out1_sel[4:0], out2_sel[4:0]) ; and combining (@XOR 56) the first and second delayed split signals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein generating the delayed signal comprises: delaying the first and second split signals by a programmable amount; and combining the first and second delayed split signals as taught by Aleksandrowicz in order to provide "adaptive delay circuit is configured to receive an input clock signal, to further receive a delay setting that specifies first and second delays, and to generate first and second delayed versions of the input clock signal that are delayed relative to the input clock signal by the first and second delays" (abstract).

Regarding claim 16, Paulraj in view of Aleksandrowicz teaches the method of claim 15, 
Aleksandrowicz additionally teaches in figure(s) 1-2 further comprising: delaying the first split signal by a first amount (first selected 32 delay taps for OUT1; figure 1); delaying the second split signal by a second amount (second selected 32 delay taps for OUT2); and wherein combining the first and second split signals comprises: combining (@XOR 56) the delayed first and second split signals.

Regarding claim 17, Paulraj in view of Aleksandrowicz teaches the method of claim 16, 
Aleksandrowicz additionally teaches in figure(s) 1-2 wherein the delay circuit comprises an XOR gate (@XOR 56), and wherein combining the delayed first and second split signals comprises: coupling the delayed first and second split signals (OUT1, OUT2) to inputs of the XOR gate, and generating the delayed signal at the output of the XOR gate.

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Aleksandrowicz.
Regarding claim 18, Paulraj teaches in figure(s) 1-7 a method for calibrating a test equipment comprising a splitter circuit (signal splitter 34, tx/rx antennas; figure 1) comprising an input (high bandwidth source signal 20; figures 1,3) configured to receive an input signal (high bandwidth source signal 20; figures 1,3) having a plurality of consecutive data edges (col. 6 lines 50-55 :- source data stream (20) refers to any digital or analog signal generated by source equipment and which is to be transmitted to a plurality of receivers in the service area implies consecutive data edges) having a first data rate (col. 7 lines 1-10 :- a high data rate signal; signal (20) with a frequency bandwidth in excess of the channel bandwidth (B) i.e. > B; col. 7 lines 15-25 :- a high data rate signal), and to generate a first (split signal @ 52 or @ tx 36 or  @rx antenna1 signal 78; figures 1,4,5-6) and a second  split signals (split signal @ 56 or @ tx 40 or  @rx antenna signal 82; figures 1,4,5-6) each having a data rate (col. 7 lines 1-10 :- signal splitter (34) into d signal components (52,56), each with frequency bandwidth less than or equal to B) that is less than the first data rate (>B); a first delay path (adjustable delay line 110,112 of filter 88; figures 5-6) configured to delay the first split signal by a first amount; a second delay path (adjustable delay line 114,116 of filter 88) configured to delay the second split signal by a second amount (col. 10 - compensate for differential delays experienced by the signals); a combiner circuit (88,92,98; figure 5) configured to receive the delayed first and second split signals at a first input and a second input, respectively, and to generate a delayed signal (combined output bitstream 100; figure 5) at an output based on the delayed first and second split signals, wherein the delayed signal comprises the plurality of consecutive data edges of the input signal with a delay (estimated source signal with transmission & processing delay; figures 1,5).
Paulraj does not teach explicitly the method comprising: measuring the delayed signal at an output of the combiner circuit; calibrating the first amount and the second amount based on the measured delayed signal.
However, Aleksandrowicz teaches in figure(s) 1-2 a combiner circuit (BIST circuit 20 with 48A, 48B; figure 1) configured to receive the delayed first (delayed signal @ 40A) and second (delayed signal @ 40B) split signals at a first input and a second input, respectively, and to generate a delayed signal at an output (@XOR 56 output) based on the delayed first and second split signals, the method comprising: measuring (PASS/FAIL) the delayed signal at an output (@XOR 56 output) of the combiner circuit (20); calibrating the first amount and the second amount based on the measured (col. 4 lines 1-10 :- feedback enables the circuit to detect a full 180° delay of the clock signal, for calibrating the tap delays. Using this feedback loop, the thirty-two delayed versions generated by delay line 28 remain phase-locked on the input clock signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having the method comprising: measuring the delayed signal at an output of the combiner circuit; calibrating the first amount and the second amount based on the measured delayed signal as taught by Aleksandrowicz in order to provide "for each of the multiple delay settings, measuring an actual time offset between the first and second delayed versions of the input clock signal, and (iii) generating a test result based on actual time offsets measured for the multiple different delay settings." (abstract).

Regarding claim 19, Paulraj in view of Aleksandrowicz teaches the method of claim 18, 
Aleksandrowicz additionally teaches in figure(s) 1-2 wherein calibrating the first amount comprises: 
setting (out1_sel[4:0]) a high or low signal level at the first input of the combiner circuit (20); 
adjusting a parameter (out2_sel[4:0]; configure ADLL with delay setting step 80 in figure 2) of the second delay path such that a data edge in the delayed signal has a predetermined timing (step 104; col. 1 lines 50-55 :- test circuit is configured to derive, from the first and second delayed versions of the input clock signal, a pulse having a width that is indicative of the actual time offset, and to trigger the DRO with the pulse).

Regarding claim 20, Paulraj in view of Aleksandrowicz teaches the method of claim 18, 
Aleksandrowicz additionally teaches in figure(s) 1-2 wherein calibrating the first amount and the second amount comprises: coupling the output of the combiner circuit to the first and second delay path via a feedback path (col. 4 lines 5-10 :- Using this feedback loop, the thirty-two delayed versions generated by delay line 28 remain phase-locked on the input clock signal;  settings done step 100 in figure 2).

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Mazumder, and further in view of Figoli et al. (US 20070126410).
Regarding claim 5, Paulraj in view of Mazumder teaches the apparatus of claim 1, 
Paulraj does not teach explicitly wherein: N is two, the N outputs comprise a first output and a second output, the splitter circuit is configured to generate a first split signal at the first output and a second split signal at the second output, each of the input signal and the first and second split signals has a plurality of rising and falling edges, the splitter circuit is configured to generate a first edge at the first output but not in the second output in response to a rising edge of the input signal, and the splitter circuit is configured to generate a second edge at the second output but not in the first output in response to a falling edge of the input signal.
Figoli teaches in figure(s) 1-2 wherein: N is two, the N outputs comprise a first output (LSDE 28 output; figure 1) and a second output (HSDE 30 output; figure 1), the splitter circuit (PWM 12) is configured to generate a first split signal at the first output and a second split signal at the second output, each of the input signal (switching signal; figure 2) and the first and second split signals has a plurality of rising and falling edges, the splitter circuit is configured to generate a first edge (Rising-edge delay signal; figure 2) at the first output but not in the second output in response to a rising edge of the input signal, and the splitter circuit is configured to generate a second edge (Falling-edge delay signal; figure 2) at the second output but not in the first output in response to a falling edge of the input signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein: N is two, the N outputs comprise a first output and a second output, the splitter circuit is configured to generate a first split signal at the first output and a second split signal at the second output, each of the input signal and the first and second split signals has a plurality of rising and falling edges, the splitter circuit is configured to generate a first edge at the first output but not in the second output in response to a rising edge of the input signal, and the splitter circuit is configured to generate a second edge at the second output but not in the first output in response to a falling edge of the input signal as taught by Figoli in order to provide "a switching delay element configured to provide a switching deadband associated with a logic state transition delay of at least one of the high-side power switch and the low-side power switch" (abstract).

Regarding claim 6, Paulraj in view of Mazumder teaches the apparatus of claim 1, 
Paulraj does not teach explicitly wherein: N is two such that the splitter circuit comprises two outputs, and the splitter circuit is configured such that a logic high at the input corresponds to one logic high and one logic low at the two outputs, and a logic low at the input corresponds to both of the two outputs having the same polarity.
However, Figoli teaches in figure(s) 1-2 wherein: N is two such that the splitter circuit (pwm 12 and delat element 28,30) comprises two outputs (HSDE 30 output, LSDE 28 output; figure 1), and the splitter circuit is configured such that a logic high at the input (switching signal; figure 2) corresponds to one logic high and one logic low at the two outputs (@T0; figure 2), and a logic low at the input corresponds to both of the two outputs having the same polarity (@T4; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein: N is two such that the splitter circuit comprises two outputs, and the splitter circuit is configured such that a logic high at the input corresponds to one logic high and one logic low at the two outputs, and a logic low at the input corresponds to both of the two outputs having the same polarity as taught by Figoli in order to provide "a switching delay element configured to provide a switching deadband associated with a logic state transition delay of at least one of the high-side power switch and the low-side power switch" (abstract).

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Ridel, and further in view of Figoli et al. (US 20070126410).
Regarding claim 11, Paulraj in view of Ridel teaches the method of claim 9, 
Paulraj does not teach explicitly wherein generating the first and second split signals comprises: generating the first and second split signals such that a logic high at the input signal corresponds to a logic high and a logic low at the first and second split signals, and a logic low at the input signal corresponds to both of the first and second split signals being at the same polarity.
However, Figoli teaches in figure(s) 1-2 wherein generating the first and second split signals comprises: generating the first and second split signals (HSDE 30 output, LSDE 28 output; figure 1) such that a logic high at the input signal (switching signal; figure 2) corresponds to a logic high and a logic low at the first and second split signals (@T0; figure 2), and a logic low at the input signal corresponds to both of the first and second split signals being at the same polarity (@T4; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein generating the first and second split signals comprises: generating the first and second split signals such that a logic high at the input signal corresponds to a logic high and a logic low at the first and second split signals, and a logic low at the input signal corresponds to both of the first and second split signals being at the same polarity as taught by Figoli in order to provide "a switching delay element configured to provide a switching deadband associated with a logic state transition delay of at least one of the high-side power switch and the low-side power switch" (abstract).

Regarding claim 12, Paulraj in view of Ridel teaches the method of claim 9, 
Paulraj does not teach explicitly wherein generating the first and second split signals comprises: generating a first edge in the first split signal but not in the second split signal in response to a rising edge of the input signal, and generating a second edge in the second split signal but not in the first split signal in response to a falling edge of the input signal.
However, Figoli teaches in figure(s) 1-2 wherein generating the first and second split signals (HSDE 30 output, LSDE 28 output; figure 1) comprises: generating a first edge (Rising-edge delay signal; figure 2) in the first split signal but not in the second split signal in response to a rising edge of the input signal, and generating a second edge (Falling-edge delay signal; figure 2) in the second split signal but not in the first split signal in response to a falling edge of the input signal (switching signal; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein generating the first and second split signals comprises: generating a first edge in the first split signal but not in the second split signal in response to a rising edge of the input signal, and generating a second edge in the second split signal but not in the first split signal in response to a falling edge of the input signal as taught by Figoli in order to provide "a switching delay element configured to provide a switching deadband associated with a logic state transition delay of at least one of the high-side power switch and the low-side power switch" (abstract).

Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Mazumder, and further in view of Kitagawa et al. (US 20190074838).
Regarding claim 7, Paulraj in view of Mazumder teaches the apparatus of claim 1, 
Paulraj does not teach explicitly wherein N is two, and the splitter circuit comprises: a first D latch having a first clock input, a first latch input and a first latch output, wherein the input to the splitter circuit is coupled to the first clock input of the first D latch.
However, Kitagawa teaches in figure(s) 3-7 wherein N is two, and the splitter circuit comprises: a first D latch (D-latch 635; figure 6) having a first clock input (CK), a first latch input (D) and a first latch output (Q), wherein the input (IN) to the splitter circuit (splitter 61) is coupled (thru T0) to the first clock input of the first D latch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein N is two, and the splitter circuit comprises: a first D latch having a first clock input, a first latch input and a first latch output, wherein the input to the splitter circuit is coupled to the first clock input of the first D latch as taught by Kitagawa in order to provide "a splitter circuit that operates on a first voltage potential to produce a first signal having a first polarity and a second signal having a second polarity that is substantially opposite to the first polarity; an one-shot pulse circuit that operates on the first voltage potential to produce a first one-shot pulse signal responsive to the first signal and a second one-shot pulse signal responsive to the second signal" (abstract).

Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paulraj in view of Ridel, and further in view of Kitagawa et al. (US 20190074838).
Regarding claim 13, Paulraj in view of Ridel teaches the method of claim 9, 
Paulraj does not teach explicitly wherein the splitter circuit comprises a first D latch having a first clock input, a first latch input and a first latch output, and generating the first and second split signals comprises: receiving the input signal at an input of the splitter circuit; coupling the input to a first clock input of the first D latch.
However, Kitagawa teaches in figure(s) 3-7 wherein the splitter circuit comprises a first D latch (D-latch 635; figure 6) having a first clock input (CK), a first latch input (D) and a first latch output (Q), and generating the first and second split signals comprises: receiving the input signal (IN) at an input of the splitter circuit (splitter 61); coupling (thru T0) the input to a first clock input of the first D latch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paulraj by having wherein the splitter circuit comprises a first D latch having a first clock input, a first latch input and a first latch output, and generating the first and second split signals comprises: receiving the input signal at an input of the splitter circuit; coupling the input to a first clock input of the first D latch as taught by Kitagawa in order to provide "a splitter circuit that operates on a first voltage potential to produce a first signal having a first polarity and a second signal having a second polarity that is substantially opposite to the first polarity; an one-shot pulse circuit that operates on the first voltage potential to produce a first one-shot pulse signal responsive to the first signal and a second one-shot pulse signal responsive to the second signal" (abstract).

Allowable Subject Matter

Claim 8 is allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 8 and 14, the prior arts of record do not fairly teach or suggest “wherein the splitter circuit further comprises a second D latch having a second clock input, a second latch input and a second latch output, and generating the first and second split signals further comprises: coupling the second latch output to the first latch input of the first D latch; coupling the second latch input to the first latch output of the first D latch; receiving an inverted input signal at the second clock input; generating the first split signal at the second latch output; and generating the second split signal at the first latch output.” including all of the limitations of the base claim and any intervening claims.                                                                                                                                                                   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-271-700.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868